is warranted. Id. Petitioner failed to attach any documents in support of
                 his petition. See NRAP 21(a)(4). Nevertheless, petitioner asserts that he
                 has filed a motion to modify custody in the district court, which is still
                 pending, and that a temporary custody order has been entered. While
                 petitioner raises concerns with certain elements of the custody proceeding
                 in the district court, because he may challenge those elements on appeal
                 from an order finally resolving the custody motion, we conclude that
                 petitioner has a plain, speedy, and adequate remedy in the form of an
                 appeal and writ relief is unwarranted. NRS 34.170; Smith, 107 Nev. at
                 677, 818 P.2d at 851; NRAP 21(b). Accordingly, we
                             ORDER the petition DENIED.'




                                                                                            J.
                                                              Hardesty

                                                                    DgAll                   J.
                                                              Douglas




                        'While it appears that petitioner failed to serve his petition as no
                 certificate of service was filed with the petition, because we determine that
                 denial of the petition is appropriate, no further action is required in this
                 regard.

                       We direct the clerk of this court to file the proper person document
                 provisionally received in this court on August 11, 2014, and in light of this
                 order we conclude no action is necessary in regard to this document.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                   cc: Hon. Jennifer Elliott, District Judge, Family Court Division
                        Edward P. Opperman
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ex.